NORCOTT, J.,
concurring and dissenting. I concur with parts I and IIA of the majority opinion. I also join, *766in part, the Chief Justice’s dissent with respect to part II B of the majority opinion. I agree with the dissent that the majority’s distinction between claims involving termination and claims in an ongoing employment context is arbitrary. In my opinion, employers have a legal duty to avoid subjecting their employees to the negligent infliction of emotional distress whether the claim arises in the ongoing employment context or through a termination event. I write separately, however, because I am not prepared, at this point, to conclude that our decision in Montinieri v. Southern New England Telephone Co., 175 Conn. 337, 398 A.2d 1180 (1978), was, as the Chief Justice writes, “misguided.” As the majority opinion notes, we do not address Montinieri because neither party asked for our opinion on the issue in that case. While I would be willing, in a proper case, to revisit the question of whether a claim for negligent infliction of emotional distress requires proof of an ensuing physical injury or risk of harm from physical impact, I believe it is premature to offer my opinion on that issue without the full exploration of it in another case. Our decision in Montinieri may or may not have been “misguided.” Whichever comes to be the case, I reserve my opinion on that issue for a future appeal before this court.